DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "somewhat opaque character" in claims 1 and 20 is a relative term which renders the claim indefinite.  The term "somewhat" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   The specification suggests “somewhat opaque characteristic” means “when light is projected onto the sheet of gas, reflects that light and thereby facilitates the creation of a simulated flame or fire”.  However, it is understood that light is reflected to a degree from any gas and therefore the degree of reflection required by the term “somewhat opaque character” is not clear.  
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no disclosure of the claimed colored gel.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-8, 10, 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pirich (US 2099704).
Pirich discloses in reference to:

1.  A special effect device for use in creating a simulated fire effect 
comprising: a pipe for conveying a stream of gas that has a somewhat opaque 
character when dispersed into an ambient atmosphere from a first terminal end 
of the pipe 11 to a second terminal end of the pipe;  an inner first chamber 12 for 
receiving a stream of gas from the second end of the pipe, the inner first 
chamber defining a first enclosed space;  wherein the second terminal end of 
the pipe is located in the first enclosed space 12;  an annular second chamber 14 for 
receiving a stream of gas from the first chamber, the annular second chamber 
surrounding the first chamber and defining a second enclosed space that is 
separate from the first enclosed space, the annular second chamber defining an 
annular closed-loop slot 14 for directing a closed-loop sheet of gas into the 
ambient atmosphere;  and a passageway 15 for conveying gas from the inner first 
chamber to the annular second chamber.   Note that the intended use of the structure to create a simulated fire effect does not serve to distinguish over art teaching the claimed structure. 

    PNG
    media_image1.png
    628
    768
    media_image1.png
    Greyscale

2.  A special effect device, as claimed in claim 1, wherein: the inner first chamber includes a first upper wall 13, a first lower wall 9 separated from the first upper wall, and a first side wall 8 that forms a first closed loop and is located between the first upper wall and first lower wall. 
 
3.  A special effect device, as claimed in claim 2, wherein: the annular second chamber includes a second upper wall 5, a second lower wall 13 separated from the second upper wall 5, a second inner side wall 17 that forms a second inner closed loop 14 and is located between the second upper wall and the second lower wall, and a second outer side wall 6 that forms a second outer closed loop and is located between the second upper wall and the second lower wall. 
 

7.  A special effect device, as claimed in claim 1, further comprising: a fan 10 for injecting air into the inner first chamber to move gas from the inner first chamber to the annular second chamber. 
 

10.  A special effect device, as claimed in claim 1, further comprising: a 
manifold connected to the second terminal end of the pipe and adapted to direct 
two or more streams of gas into the inner first chamber and away from the first 
lower wall. 

    PNG
    media_image2.png
    718
    1090
    media_image2.png
    Greyscale

12.  A special effect device, as claimed in claim 1, further comprising: an air modulator 17  for directing air at a closed-loop sheet of gas exiting the annular closed-loop slot. 


    PNG
    media_image3.png
    154
    742
    media_image3.png
    Greyscale

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 16-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Starr (US 6953401)  in view of .

1.  A special effect device for use in creating a simulated fire effect comprising: a pipe 228 for conveying a stream of gas that has a somewhat opaque character when dispersed into an ambient atmosphere from a first terminal end of the pipe 228 to a second terminal end of the pipe;  an inner first chamber 216 for receiving a stream of gas from the second end of the pipe, the inner first chamber defining a first enclosed space 216;  wherein the second terminal end of the pipe is located in the first enclosed space 216;  an annular second chamber 218 for receiving a stream of gas from the first chamber, defining a second enclosed space 218 that is separate from the first enclosed space, the annular second chamber 218 defining an annular closed-loop slot 214 for directing a closed-loop sheet of gas into the ambient atmosphere;  and a passageway (implied) for conveying gas from the inner first chamber to the annular second chamber.
	Starr does not explicitly disclose the second chamber as surrounding the first chamber.  Starr discloses an additional element 310 surrounding the first and second chambers in Fig. 16.  One of skill in the art would find it obvious to modify the device of Starr by combining the element 310 with the second chamber 218 so as to limit the number of parts while maintaining the aesthetic exterior. 

16.  A special effect device, as claimed in claim 1, further comprising: a lighting structure 206 adapted to project light onto a closed-loop sheet of gas exiting the closed-loop slot to create an illusion of a flame. 
Starr teaches 
 
17.  A special effect device, as claimed in claim 16, wherein: the lighting structure includes a light and a colored gel (read as a colored filter) that, in operation, cooperate to produce a colored light. 
 

 
19.  A special effect device, as claimed in claim 1, further comprising: an outer skin with at least a portion of the outer skin positioned adjacent to a portion of the annular closed-loop slot so as to affect a flow of at least a portion of a sheet of gas exiting the annular closed-loop slot.  Note that the skin 310 combined with the outerwall of the second chamber as proposed with respect to claim 16 would read on the claimed invention.

Allowable Subject Matter
Claims 4-6, 13-15, 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776.  The examiner can normally be reached on M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOR S CAMPBELL/              Primary Examiner, Art Unit 3761